DETAILED ACTION
The Examiner acknowledges the claims have been amended in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  The preliminary amendments removed the reference numerals but the letters associated with the direction remain. For example, Lines 9-10 recite “a first direction A”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the third" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how there can be second pipes if none of the claims from which this one depends recite a first pipe.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how there can 
Claim 6 recites the limitation "said first pipes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the internal diameter” and “the external diameter".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent # 202015105403 [hereinafter ‘403].
Regarding claim 1, ‘403 teaches an anchoring device (100, fig. 1-4) for anchoring a glass pane (200, 200’, fig. 4) to a building structure comprising:
a box-shaped container (10),
a first attachment (12, 15) adapted to fix said glass pane (200, 200’),
a second attachment (31) adapted to fix the anchoring device (100) to the building structure,
said first attachment (12, 15) and said second attachment (31) defining a slide line (41) along which components of first external forces act, which are discharged onto said building and being capable of carrying out an internal relative and mutual slide 
at least a first dissipating element (22a) having a capability of dissipating com- pression forces acting in the first direction,
at least a second dissipating element (21) having a capability of dissipating second compression forces acting in the second direction,
wherein, said relative internal sliding occurs if said first external forces have an intensity greater than an exceptional predetermined threshold, greater than that of forces normally acting on said building whereby during said relative sliding there is caused a deformation in the elastic and plastic field of said first and second dissipating elements, therefore causing the first and second external forces to be dissipated.
Regarding claim 2, ‘403 teaches a third dissipating element (22b) is foreseen, having a capability of dissipating a compression force acting in the first direction and capable of increasing the dissipative function of the first dissipating element (22a).
Regarding claim 3, ‘403 teaches the first dissipating element (22a) comprises one or more first metal pipes [shaft of damper element] with axes parallel to the slide line (41).

Regarding claim 5, as best understood, ‘403 teaches the second dissipating element (21) comprises one or more third pipes (42) [guide body] with axes parallel to the slide line (41).
Regarding claim 6, ‘403 teaches coil springs (21) are provided, arranged coaxially around the first pipes (42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent # 202015105403.
Regarding claim 7, ‘403 teaches the spring (21) has in internal diameter and the dissipating pipe (42) has an external diameter but is silent that the internal diameter is 20% greater than the external diameter. However, it would have been an obvious matter of design choice to specify a relationship between the internal and external diameters since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 .
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-9, the Prior Art does not anticipate or make obvious Teflon sheets interposed between a first surface integral to the first attachment and a second surface integral to the second attachment.
Regarding claims 10-11, the Prior Art does not anticipate or make obvious four first pipes are provided, two of the pipes are arranged staggered in an axial direction in respect to the other two pipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635